Citation Nr: 1244109	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  07-08 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a right hip injury.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a left hip injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to July 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a Board hearing in January 2010.  The hearing transcript is of record.  The Veteran was informed that the Veterans Law Judge who conducted the hearing was no longer employed by the Board, but the Veteran indicated she did not desire to appear at another hearing.  

An August 2011 rating decision awarded a temporary total rating for convalescence for the right hip, from May 19, 2011, to June 30, 2011.

In February 2010 and November 2011, the Board remanded the claim for additional development by the originating agency.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

Pursuant to the Board's November 2011 remand, the Veteran underwent a VA examination in December 2011, to determine the extent of disability caused by residuals of her left and right hip injuries.  Evidence of record indicates that the Veteran's hip disabilities may have increased since the December 2011 examination.  In this regard, she has submitted an Operative Report from the VA Medical Center in Houston, showing that she underwent a right total hip arthroplasty in July 2012.  
Over the course of a claim and appeal, VA must consider if the facts warrant the assignment of separate ratings for separate periods of time, based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  If there is evidence indicating that there may have been a material change in disability, then VA has a duty to conduct a contemporaneous examination.  38 C.F.R. § 3.327(a) (2012).  That the Veteran has undergone surgical treatment of her right hip since the last examination raises the question as to the current severity of her right hip disability.  A remand is therefore necessary so that VA can meet its duty to assist by providing another examination to determine the severity of her right hip disability.  Given that a remand is necessary to obtain evidence as to the post-surgery severity of the Veteran's right hip disability, and that she has a closely associated disability of the left hip on appeal, another examination of her left hip is also in order.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that she submit any records of treatment of her right or left hip since July 2012, or identify treatment providers, and provide VA with the necessary authorization to assist her in obtaining relevant records.  Associate any such records with the claims file. 

2.  After ensuring that any outstanding relevant evidence has been associated with the claims file, schedule the Veteran for a VA examination to determine the current level of severity of her right hip and left hip disabilities.  The claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner should elicit from the Veteran a detailed history of relevant symptoms.  All indicated tests and studies, including X-rays, should be performed, and the examiner should review the results of any testing prior to completing the report.  The examination should include the following:

(a) The examiner should conduct range of motion testing for each hip (expressed in degrees, with standard ranges provided for comparison purposes).  He/she must record, whether the Veteran has limitation of abduction of the either thigh so that motion is lost beyond 10 degrees, limitation of adduction of either thigh so that she cannot cross her legs, and limitation of rotation of either thigh so that she cannot toe-out more than 15 degrees.  The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with each hip.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

(b) In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain, and/or any of the other symptoms noted above, during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion for each hip.  The examiner should also indicate whether there is hip ankylosis present, and if so, whether such is favorable (in flexion at an angle between 20 and 40 degrees, and slight adduction or abduction), intermediate (between favorable and unfavorable), or extremely unfavorable (the foot not reaching ground, crutches necessitated). 

(c) The examiner should also indicate whether the Veteran has malunion of either hip.  If so, the examiner should indicate whether such malunion is best described as slight, moderate, or marked.  With respect to each hip, the examiner should render specific findings as to whether or not there is (1) a fracture of the surgical neck of the femur with a false joint; (2) a fracture of the shaft or anatomical neck of the femur with nonunion (either without loose motion, with weight-bearing preserved with the aid of a brace, or with loose motion, with a spiral or oblique fracture); (3) a flail hip joint, or (4) abduction of the thigh with motion lost beyond 10 degrees.  

3.  After ensuring that the above development is complete and the examination report is adequate, readjudicate the issues on appeal.  If any benefit sought is not granted in full, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


